United States Court of Appeals
      for the Federal Circuit
                ______________________

        CARNEGIE MELLON UNIVERSITY,
               Plaintiff-Appellee

                          v.

     MARVELL TECHNOLOGY GROUP, LTD.,
      MARVELL SEMICONDUCTOR, INC.,
             Defendants-Appellants
            ______________________

                      2014-1492
                ______________________

   Appeal from the United States District Court for the
Western District of Pennsylvania in No. 2:09-cv-00290-
NBF, Judge Nora Barry Fischer.
                ______________________

       ON PETITION FOR REHEARING AND
             REHEARING EN BANC
              ______________________

    PATRICK JOSEPH MCELHINNY, K&L Gates LLP, Pitts-
burgh, PA, filed a petition for rehearing en banc for
plaintiff-appellee. Also represented by MARK G.
KNEDEISEN, CHRISTOPHER MICHAEL VERDINI; THEODORE J.
ANGELIS, DOUGLAS B. GREENSWAG, DAVID T. MCDONALD,
Seattle, WA; E. JOSHUA ROSENKRANZ, Orrick, Herrington
& Sutcliffe LLP, New York, NY; ERIC SHUMSKY, Washing-
ton, DC; BAS DE BLANK, Menlo Park, CA.
2     CARNEGIE MELLON UNIVERSITY   v. MARVELL TECHNOLOGY
                                               GROUP, LTD.


    KATHLEEN M. SULLIVAN, Quinn Emanuel Urquhart &
Sullivan, LLP, New York, NY, filed a petition for panel
rehearing and rehearing en banc for defendants-
appellants. Also represented by EDWARD J. DEFRANCO,
JOSEPH MILOWIC III, CLELAND B. WELTON II; SUSAN
RACHEL ESTRICH, MICHAEL THOMAS ZELLER, Los Angeles,
CA; KEVIN P.B. JOHNSON, Redwood Shores, CA; DEREK
SHAFFER, Washington, DC; ROY WANG, Marvell Semicon-
ductor, Inc., Santa Clara, CA.

    DAN L. BAGATELL, Perkins Coie LLP, Phoenix, AZ, for
amici curiae Broadcom Corporation, Xilinx, Inc. Also
represented by KENNETH J. HALPERN, Palo Alto, CA.
                ______________________

Before PROST, Chief Judge, NEWMAN, LOURIE, DYK, MOORE,
 O’MALLEY, REYNA, WALLACH, TARANTO, CHEN, HUGHES,
               and STOLL, Circuit Judges.

PER CURIAM.
                       ORDER
    Carnegie Mellon’s petition for rehearing en banc is
denied in part and held in abeyance in part. The court
will hold in abeyance any decision on the request for
rehearing en banc with respect to the first issue raised in
Carnegie Mellon’s petition, which seeks review of the
panel’s ruling on the enhancement of damages issue. The
court will hold Carnegie Mellon’s petition as to that issue
pending the Supreme Court’s decision in Halo Electronics,
Inc. v. Pulse Electronics, Inc., 769 F.3d 1371 (Fed. Cir.
2014) cert. granted, No. 14-1513, 2015 WL 3883472 (U.S.
Oct. 19, 2015) and Stryker Corp. v. Zimmer, Inc., 782 F.3d
649 (Fed. Cir. 2015) cert. granted, No. 14-1520, 2015 WL
3883499 (U.S. Oct. 19, 2015). Carnegie Mellon’s petition
for rehearing en banc is otherwise denied. Marvell’s
petition for rehearing and rehearing en banc is denied. A
partial mandate will issue returning the case to the
CARNEGIE MELLON UNIVERSITY v. MARVELL TECHNOLOGY         3
GROUP, LTD.


district court, which shall have discretion to determine
how and when best to handle the proceedings on remand.
   IT IS ORDERED THAT:
    (1) Carnegie Mellon’s petition for rehearing en banc
is denied in part and held in abeyance in part.
   (2) Marvell’s petition for rehearing and rehearing en
banc is denied
   (3)   A partial mandate will issue on November 24,
2015.
                                 FOR THE COURT

November 17, 2015                /s/ Daniel E. O’Toole
     Date                        Daniel E. O’Toole
                                 Clerk of Court